department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date vil contact person identification_number telephone number employer_identification_number i w_i m o w d u o i w o b n b d u o n x _ - this is in response to your fetter dated date in which you requested certain rulings with respect to sec_512 of the internal_revenue_code code background according to your ruling_request you are an exempt_organization under sec_501 of the code you are a social and recreational club located in town formed for the purpose of outdoor recreation you have been operated continuously as a social_club for several decades being recognized as exempt for most of that time you have annually filed your form_990 with a fiscal_year beginning date you were formed for the primary purpose of providing space and activities for social interaction among families and enjoying outdoor recreation throughout hundreds of acres of woodland and waterways your members enjoy hiking mountain and road biking trail running cross- country skiing snow shoeing horseback riding sailing swimming canoeing and kayaking ice skating tennis field sports archery fishing and trap shooting your facilities currently include two lodges six tennis courts playing fields a stable a trap range a boathouse picnic areas a skating house clubhouse and a waterfront snack bar there is a well developed system of trails that run throughout your property that were originally developed within your first decade of operations and are continuously maintained by members these trails which consist of a primary system and many connector trails have various uses but many are dedicated to specific uses such as horseback riding hiking or mountain biking one central feature of your property is a sixty acre lake used for recreation and forbidden to power boats your land also holds the head waters to this lake as well as one other smaller pond your land includes an area of approximately x1 acres which constitutes a little more than a quarter of your land in the northwest portion of your property known as forest your club has owned this land since its inception your members use the land for many activities including hiking skiing horseback riding snow shoeing camping picnicking running mountain biking and general enjoyment included on this land is the tallest point on your property which is a popular destination for hiking and picnicking as well as two prominent trails other enjoyable features include an intact root cellar a cliff for rope climbing and a cave activities occurring on forest are enjoyed by members throughout the year on date2 you entered into an agreement with department a city department of environmental protection for a conservation_easement attaching to forest department is interested in an easement attaching to this property since forest contains a watershed leading to one of the reservoirs used by the residents of city after department has conducted its due diligence and appropriately surveyed the land you will close on date3 department will pay approximately x2 for the easement to prevent pollution of water running through or collecting on forest as part of the easement you have agreed that you will not construct new paved roads create new_building envelopes with subsurface sewage treatment systems paved surfaces or wells commercially mine gravel sand shale or bluestone of more than x3 square feet or store bury or dispose_of hazardous materials designated by local state or federal regulations or dispose_of cars trash sewage or uncomposted animal waste furthermore the easement restricts your ability to farm build and remove timber though it does not remove those options entirely additionally department will have the right to enter the land for inspections in order to monitor your use of the land the easement will run with the land in perpetuity thus restricting any future sale of the land your members can and will continue to use the land for all of your traditional recreational activities such as hiking mountain biking and horseback riding you decided to enter the agreement with department so that you could raise capital to demolish and rebuild one of your two lodges the lodge was constructed not long after your inception and has reached the end of its usable life you represented that you are committed to using all of the funds earned through the sale of the easement in the demolition and construction of the new lodge within the statutory period this lodge is located at the center of your property near many of your other buildings tennis courts the central athletic field the largest playground and the dining room it also contains your administrative offices meeting and map rooms tennis office and shop locker rooms and mail rooms due to its location this lodge serves as a natural meeting point for your members and is the starting point for many of your guided hikes and other tours rulings requested you request a ruling that the gain on the sale of the conservation_easement approximately x2 given your nominal basis in the property is exempt from tax under code sec_512 provided that the proceeds are reinvested entirely on property to be used in your exempt social and recreational function within the period beginning one year prior to the sale and concluding three years after the sale law sec_512 of the code provides that in the case of an organization described in c the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less the deductions allowed by this chapter which are directly connected with the production of the gross_income sec_512 of the code provides that if property used directly in the performance of the exempt_function of an organization described in c is sold by such organization and within a period beginning year before the date of such sale and ending years after such date other_property is purchased and used by such organization directly in the performance of its exempt_function then gain from such sale shall be recognized only to the extent that the sales_price exceeds the cost of purchasing the other_property in 980_f2d_1409 cir the court determined that the statute speaks in terms of use rather than intent therefore the tax_court correctly observed that the club's various plans for the land were irrelevant the analysis must concentrate on the ways in which the westside property was or was not ‘used directly ’ this process entails factual findings as to the activities that occurred on tracts a and b of the westside property and legal conclusions as to whether those activities constituted sufficient recreational uses by the club in 84_tc_756 the court interpreted organization’s sale price to mean the amount_realized reduced by the aggregate of the expenses for work performed on the old property to assist in its sale when discussing use of the funds to pay debts of the organization and refund money to members the court stated by discharging the indebtedness on its loan and by currently refunding the assessment which its membership previously had agreed was refundable only upon death or resignation from the club petitioner did not ‘merely reinvest’ its funds from the land sale in other types of assets in the language of the committee report funds were ‘withdrawn for gain by the members of the organization ‘ who benefited through decrease in petitioner's debt and return of the assessment petitioner's gain therefore constitutes unrelated_business_taxable_income additionally the court provides an example of an allowable transaction stating where a social_club sells its clubhouse and uses the entire proceeds to build or purchase a larger clubhouse the gain on the sale will not be taxed if the proceeds are reinvested in the new clubhouse within three years id pincite citing s rept 1969_3_cb_423 in deer park country club v commissioner 70_tcm_1445 the court concludes that the plain and ordinary meaning of the phrase used directly in the performance of the exempt_function of an organization as set forth in sec_512 connotes an exempt organization's use of assets or property that is both actual and direct in relation to the performance of its exempt_function given petitioner's concession that no part of the 8-acre tract on which the homesites are situated was ever physically used by petitioner for recreational activities it follows that the gain realized on the sale of the homesites does not qualify for nonrecognition under sec_512 but rather is subject_to the unrelated_business_income_tax analysis you have requested a ruling that gain from the sale of a conservation_easement will not be taxable_income if reinvested in a lodge used by your members sec_512 of the code provides special rules defining taxable_income for organizations described in c specifically gains from the sale of property which has been used for the exempt_purpose of certain organizations will not be recognized and therefore will not be taxed to the extent that the sale price is reinvested in property used for the organization’s exempt_purpose if that reinvestment occurs within one year prior to and three years following the sale of property sec_512 this statute is further clarified by case law which stipulates that the property being sold must have been directly used for the exempt purposes of the organization see 980_f2d_1409 not for some other benefit of the organization see deer park country club 70_tcm_1445 and must be reinvested into property up to the organization’s sales_price and not withdrawn for the gain by the members of the organization see 84_tc_756 the sale of the easement is widely considered by the service to be a sale of property within the internal_revenue_code the easement will be attached to the land in perpetuity affecting all future transactions regarding the land the easement removes your ability to construct new paved roads create new_building envelopes with subsurface sewage treatment systems paved surfaces or wells commercially mine gravel sand shale or bluestone of more than x3 square feet or store bury or dispose_of hazardous materials it additionally hinders your ability to farm build and remove timber though it does not remove those options entirely the easement also gives access of your land to department in order to ensure such activities are not taking place given the significant restrictions on you and any purchaser of the land and the rights provided to department you have sold property you are selling an easement to land that is substantially used by your members for the social and recreational activities for which you were formed these activities include hiking mountain biking horseback riding picnicking skiing and snow shoeing among others you also provided several trails through this land and picnic tables to encourage these activities the land contained other popular features visited by members specifically the highest point on the property a cave and an active root cellar based on the above factors we conclude that the easement property was used heavily for recreational purposes your use of the forest appears to be more frequent than the activities found to constitute exempt_purpose use in atlanta athletic club f 2d pincite where the organization held foot races pasture parties kite flying contests fishing contests and allowed jogging by members on the land sold furthermore the court states that an activity need not be organized by the club in order to be sponsored by the club id pincite thus we conclude that the sale of the easement meets the first criteria because it is attached to land directly used for your exempt purposes the fact that you continue to use the land under the easement for your exempt purposes does not alter the conclusion that you have sold property that you used for an exempt_purpose the restriction of your rights and the rights granted to department remain thus you have still sold property used for an exempt_purpose you have represented that you are committed to using the sales proceeds from the sale of the easement to demolish and reconstruct one of two lodges on your property the court in tamarisk country club t c pincite cites s rept c b pincite providing by way of example that where a social_club sells its clubhouse and uses the entire proceeds to build or purchase a larger clubhouse the gain on the sale will not be taxed if the proceeds are reinvested in the new clubhouse within three years your lodge has been and will continue to serve as the home of your administrative offices the starting point for many hiking and skiing tours the mail rooms and a prominent meeting point for your members as such the gains from your sale of the easement will be reinvested in property that will be directly used for your exempt purposes within the meaning of sec_512 of the code finally you said that you would fulfill the statutory requirement by making these investments within one year prior and three years following the closing of your sale of the easement in doing so you will have met all three requirements under sec_512 and gain will not be recognized on your sale of the easement to the extent that your sale price is reinvested within the four year window you also stated that you understand that any money not spent in this time period is subject_to tax ruling the gain on the sale of the conservation_easement approximately x2 given your nominal basis in the property is exempt from tax under code sec_512 provided that the proceeds are reinvested entirely on property to be used in your exempt social and recreational function within the period beginning one year prior to the sale and concluding three years after the sale this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely ronald shoemaker manager exempt_organizations technical group enclosure notice
